 


115 HR 76 IH: Separation of Powers Restoration Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS 1st Session 
H. R. 76 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2017 
Mr. Ratcliffe (for himself, Mr. Goodlatte, Mr. Sessions, Mr. Collins of Georgia, Mr. Hensarling, Mr. King of Iowa, Mr. Roe of Tennessee, Mr. Gosar, Mr. Marino, Mr. Culberson, Mrs. Black, Mr. Emmer, Mr. Grothman, Mr. Lamborn, Mrs. Wagner, Mr. Labrador, Mr. Issa, Mr. Trott, Mrs. McMorris Rodgers, Mr. Griffith, Mr. Loudermilk, Mr. Byrne, Mr. Renacci, Mr. Burgess, Mr. Yoho, Mr. Walker, Mr. Rokita, Mr. Carter of Georgia, Mr. Chabot, Mr. Palmer, Mr. Tipton, Mr. Barr, Mr. Duncan of South Carolina, Mr. Bridenstine, Mr. Hill, Mr. Hudson, Mr. Holding, Mr. Olson, Mr. Rothfus, Mr. Franks of Arizona, Mr. Mullin, Mrs. Love, Mr. Bishop of Utah, Mr. Meadows, Mr. DeSantis, Mr. Messer, Mr. Luetkemeyer, Mr. Chaffetz, Mr. Westerman, Mr. Woodall, and Mr. Brooks of Alabama) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 5, United States Code, to clarify the nature of judicial review of agency interpretations of statutory and regulatory provisions. 
 
 
1.Short titleThis Act may be cited as the Separation of Powers Restoration Act of 2017. 2.Judicial review of statutory and regulatory interpretationsSection 706 of title 5, United States Code, is amended— 
(1)by striking To the extent necessary and inserting (a) To the extent necessary; (2)by striking decide all relevant questions of law, interpret constitutional and statutory provisions, and; 
(3)by inserting after of the terms of an agency action the following and decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions, and rules made by agencies. Notwithstanding any other provision of law, this subsection shall apply in any action for judicial review of agency action authorized under any provision of law. No law may exempt any such civil action from the application of this section except by specific reference to this section; and  (4)by striking The reviewing court shall— and inserting the following:  
 
(b)The reviewing court shall—.  